DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on February 22, 2021, amended claims 1, 4-6, 8, 9, 11, 14 and 19 are entered.  Claims 3 and 13 are cancelled.
	
Response to Arguments
Applicant’s arguments and amendments, filed February 22, 2021, with respect to the rejections under 35 USC 112(a) and (b) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
At p. 9 and 11-12, Applicant argues that the abstract idea is integrated into a practical application.  Examiner respectfully disagrees.  The claims do not integrate the abstract idea into a practical application because the claimed system/method simply implements the abstract idea on a processor.  For example, the recitations regarding the generic computing components for computing, determining, calculating, and triggering merely invoke a processor as a tool.
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II.  The claims recite a processor that is used as a tool for computing, determining, calculating, and triggering. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The claims do not apply the obtained score vector to a particular machine.
	At p. 11 of the Reply, Applicant argues that the claimed system cannot be performed in the human mind and points to the additional elements.  Examiner respectfully disagrees.  Applicant conflates the abstract idea with the elements in addition to the abstract idea (i.e. additional elements).  The display and eye-tracking monitoring are additional elements used in pre-solution activity.  See MPEP 2106.05(g)    Insignificant Extra-Solution Activity.  
For example, the computation, determining, calculating and triggering can be done by a clinician in receipt of the data from the eye-tracking monitor (via standard computer and display).  “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”  MPEP 2106.04(a)(2)  III.  “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”  Id. 
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
There is nothing in the claims that require near-real time processing of the data gathered by the insignificant pre-solution activity.  There is nothing in the claims that requires real-time feedback/notification.  Incorporation of such a limitation would make the mental process impractical and the claims would therefore be eligible for patenting under 35 USC 101.  See MPEP 2106.04(a)(2)  III. A.  Applicant should note that the introduction of new matter is prohibited.  MPEP 2163.06.
	Applicant’s incorporation of originally-filed claims 3, 4, 13 and 14 into independent form has overcome the rejections under 35 USC 103.  The rejections have accordingly been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 4-12 and 14-20 are all within at least one of the four categories.
The independent claims recite:
compute a velocity vector from the received gaze position signal; 
determine a stimulus-correlated gaze velocity estimate based on the velocity vector and a speed the visual stimulus moves from the first location to the second location; 
calculate, based on the stimulus-correlated gaze velocity estimate, a smooth-movement score vector indicative of a movement relationship level between the gaze position signal and the visual stimulus moving from the first location to the second location; and 
trigger, responsive to the smooth-movement score vector being above a predetermined threshold, a notification.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of calculating, and triggering can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data-gathering that is well-understood, routine and previously known to the industry.  For example, dependent claims 2, 5-10, 12 and 15-20 recite steps that further limit the data input/gathering (i.e. the additional elements).  Dependent claims 3, 4, 13 and 14 recite steps (e.g. computing, determining, calculating, generating) that are also abstract under the above-identified concepts.  
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

The abstract idea amounts to simply implementing the abstract idea on a processor.  For example, the recitations regarding the generic computing components for computing, determining, calculating, and triggering merely invoke a processor as a tool.
The data-gathering steps (displaying and generating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II.  The claims recite a processor that is used as a tool for computing, determining, calculating, and triggering. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The claims do not apply the obtained score vector to a particular machine.
The additional elements are identified as follows: processor, display, and eye-tracking monitor comprising a camera capable of capturing sequential images of an eye.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; 
Applicant’s specification which names a readily available eye-tracking monitor (para [0027]); and
the non-patent literature cited herewith.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed.  See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Application of Prior Art to Claimed Subject Matter
The prior art does not teach or suggest calculating the smooth-movement score vector as claimed in independent claims 1, 4, 11 and 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. McCrosky/             Primary Examiner, Art Unit 3791